Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39, 41-42, 44, 51-52, 56, 74, 76-77, 79-82, and 84-89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans US 2007/0150041 in view of Wu US 2005/0033225 in view of Cobbs US 2011/0264098 and in view of Chew US 2007/0100424.

Regarding claim 39, Evans teaches a device system for treating aortic dissections having a false lumen, the device system comprising: 
 	a support structure (10) configured to be deployed in a true lumen of an aorta; the support structure like Applicant’s comprises a stent thus structurally the same; 
 	an inflatable bag (40a) [0051] configured to be deployed in the false lumen of the aorta; the inflatable bag like Applicant’s comprises an inflatable member upon a catheter; and configured to conform to an inner layer of the aorta between the true lumen and the false lumen to cover a tear, as stated above Evans like Applicant teaches a stent and balloon catheter like Applicant thus the same structure;
 	a delivery catheter (12) supporting the inflatable bag; 
wherein: 

 	the support structure is configured to be expanded in the aorta when deployed to approximately a diameter of the true lumen of the aorta; the support structure like Applicant’s comprises a stent thus structurally the same;
 	the inflatable bag is capable of being supported in a compressed state when the device system is in the pre-deployment state and during advancement of the inflatable bag into the false lumen; 
  	the inflatable bag is configured such that after the inflatable bag is deployed in the false lumen, and the support structure [0052 of Evans] is deployed in the true lumen, the inflatable bag extends farther distally than a distal end of the support structure along the inner layer of the aorta.   This limitation is being treated as an intended use recitation.  
 	The particulars of the use of this system pertain to intended use.  Evans like Applicant teach a stent and expandable member thus structurally meeting the claim limitations.  
  	The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Evans discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
Evans teaches [0052], “Usually, the delivery catheter 12 will be positioned so that the expandable structure 16 is located in the aneurysmal space AS prior to deployment of the scaffold 10.”  As shown in figure 11a, the expandable structure is inflated. 
 	Evans fails to teach the inflatable bag in a filled state is disposed along its entire length on the delivery catheter.
	Wu teaches an inflatable bag disposed along its entire length on a support catheter with a plurality of openings in fluid communication with an interior volume of the inflatable bag (see figure 3).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Evans to include the support catheter with a plurality of openings as taught by Wu, as Wu teaches the openings permit inflation media to fill bag [0014] while supporting the bag along the entire length thereof, the plurality of openings may allow for greater regulation and control during inflation and deflation of the bag [0015].
	It is noted the combination of Evans and Wu teaches the same structure as Applicant thus structurally meets the claim limitations.  Evans teaches a support structure and inflatable bag on a separate catheter wherein the inflatable bag is placed outside the support structure.  Evans is directed towards treating an aneurysm, which is a different intended use than that of Applicant however as repeatedly indicated MPEP 2114 states “APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART”.  In this case, they simply are not.  The support structure of Evans is structurally designed to be placed within a vessel, also an aorta, while the separate inflatable bag and catheter is structurally designed to be placed outside the support structure to fill the void, also an aortic dissection.

 	A portion of the delivery catheter is configured to be predictably frangible to allow for breaking and detachment of the delivery catheter.  Applicant discloses this as being near portion (46) shown as B/B in figure 9.  In essence the expandable portion may remain in the body without the delivery catheter.  Evans teaches this same arrangement [0030] wherein the expandable structure is detachable from the delivery catheter.  Evans specifically teaches using a valve to permit detachment [0050].
	Evans fails to teach the connection is predictably frangible to allow for breaking and detachment of the delivery catheter.  
	Cobbs also teaches a known delivery catheter with expandable member wherein the expandable member is detachable by a frangible connection (82) [0127] see figures 12A and 12E.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Evans to include a frangible connection instead of a valve connection to releasably connect the delivery catheter to the expandable member as Cobbs teaches the frangible connection permits selective separation of the expandable member and delivery catheter.  
	Cobb teaches a frangible connection, however fails to teach it comprises a cut out.
 	Chew shows that cut out (notched) frangible section is an equivalent structure known in the art.  Therefore, because these two frangible segments were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute cut out for mechanically broken (Cobb teaches rotation results in frangible connection thus mechanical connection) [0024].



Regarding claim 42, the combination of Evans, Cobbs, Wu, and Chew teaches a device system of claim 39, wherein the support structure and the inflatable bag are configured to be positioned on, and contacting opposite sides of a flap of a dissection after deployment of said support structure and inflatable bag.   
 The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Evans discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 


	It would have been obvious to one of ordinary skill in the art at the time of the invention, although not explicitly disclosed, as Evans inflatable structure is open to blood flow [0023], the pressure inside and outside the device may result in equal pressures as an equilibrium is reached.

Regarding claim 51, the combination of Evans, Cobbs, Wu, and Chew teaches a device system of claim 39, wherein a wall of the inflatable bag is permeable to blood [0023 Evans].  

Regarding claim 52, the combination of Evans, Cobbs, Wu, and Chew teaches a device system of claim 39, wherein a wall of the inflatable bag is impermeable [0021 of Evans] to an inflation medium during a filling phase.  

Regarding claim 56, Evans teaches a device system for treating aortic dissections forming a tear in an aortic wall of an aorta to create a false lumen between an inner layer and an outer layer of the aorta, comprising: 
 	a support structure (10) configured to be positioned in a true lumen of the aorta to support the true lumen when the support structure is deployed; the support structure like Applicant’s comprises a stent thus structurally the same; 
 	an inflatable structure (40a) [0051]configured to be positioned in the false lumen, the inflatable structure configured to be inflated by filling the inflatable structure with a fill medium; the inflatable bag like Applicant’s comprises an inflatable member upon a catheter; and 
 	a delivery catheter (12) supporting the inflatable structure; 

 	the support structure is capable of being supported in a compressed state when the device system is in a pre-deployment state and during delivery to the true lumen and expandable in the aorta to an approximate diameter of the true lumen; the support structure like Applicant’s comprises a stent thus structurally the same;
 	the inflatable bag is capable of being supported in a compressed state when the device system is in the pre-deployment state and during advancement of the bag into the false lumen and inflatable in the false lumen to cover the tear and displace the blood in the false lumen; 
  	the inflatable structure is configured such that after the inflatable structure is deployed in the false lumen and the support structure [0052 of Evans] is deployed in the true lumen, the inflatable structure is capable of extending farther distally than a distal end of the support structure along the inner layer of the aorta, the inner layer being located between the true lumen and the false lumen.   
 	This limitation is being treated as an intended use recitation.  
 	The particulars of the use of this system pertain to intended use.  Evans like Applicant teach a stent and expandable member thus structurally meeting the claim limitations. 
 	The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Evans discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
 	Evans teaches [0052], “Usually, the delivery catheter 12 will be positioned so that the expandable structure 16 is located in the aneurysmal space AS prior to deployment of the scaffold 10.”  As shown in figure 11a, the expandable structure is inflated.  
 	Evans fails to teach the inflatable structure in a filled state is disposed along its entire length on the delivery catheter.
	Wu teaches an inflatable structure disposed along its entire length on a delivery catheter with a plurality of openings in fluid communication with an interior volume of the inflatable structure (see figure 3).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Evans to include the delivery catheter with a plurality of openings as taught by Wu, as Wu teaches the openings permit inflation media to fill structure [0014] while supporting the structure along the entire length thereof, the plurality of openings may allow for greater regulation and control during inflation and deflation of the structure [0015].
 	It is noted the combination of Evans and Wu teaches the same structure as Applicant thus structurally meets the claim limitations.  Evans teaches a support structure and inflatable structure on a separate catheter wherein the inflatable structure is placed outside the support structure.  Evans is directed towards treating an aneurysm, which is a different intended use than that of Applicant however as repeatedly indicated MPEP 2114 states “APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART”.  In this case, they simply are not.  The support structure of Evans is structurally designed to be placed within a vessel, also an aorta, while the separate inflatable 
 	Applicant claims the inflatable bag extends distally below the support structure, however this is a recitation again of intended use based on the site of the false lumen and location of the tear in the wall of the aorta.  The structure of Evans and Wu may be used in the same manner as Applicant to result in the claimed intended use.
 	A portion of the delivery catheter is configured to be predictably frangible to allow for breaking and detachment of the delivery catheter.  Applicant discloses this as being near portion (46) shown as B/B in figure 9.  In essence the expandable portion may remain in the body without the delivery catheter.  Evans teaches this same arrangement [0030] wherein the expandable structure is detachable from the delivery catheter.  Evans specifically teaches using a valve to permit detachment [0050].
	Evans fails to teach the connection is predictably frangible to allow for breaking and detachment of the delivery catheter.  
	Cobbs also teaches a known delivery catheter with expandable member wherein the expandable member is detachable by a frangible connection (82) [0127] see figures 12A and 12E.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Evans to include a frangible connection instead of a valve connection to releasably connect the delivery catheter to the expandable member as Cobbs teaches the frangible connection permits selective separation of the expandable member and delivery catheter.  
 	Cobb teaches a frangible connection, however fails to teach it comprises a cut out.
 	Chew shows that cut out (notched) frangible section is an equivalent structure known in the art.  Therefore, because these two frangible segments were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute cut out for 

Regarding claim 74, the combination of Evans, Cobbs, Wu and Chew teaches a device system of claim 56, wherein the support structure and the inflatable structure are configured to be positioned on, and contacting, opposite sides of the inner layer of the aorta after deployment of said support structure and inflatable structure.  This limitation is being treated as an intended use recitation.  

Regarding claim 76, the combination of Evans, Cobbs, Wu and Chew teaches a device system of claim 39, wherein the inflatable bag is configured to be placed between the true lumen and the false lumen to cover a tear formed in the inner layer thereby blocking blood flow through said tear.  

Regarding claim 77, the combination of Evans, Cobbs, Wu and Chew teaches a device of claim 39, wherein the inflatable bag is configured to be placed between the true lumen and the false lumen to cover at least one tear formed in the inner layer thereby blocking blood flow through the false lumen.  

Regarding claim 79, the combination of Evans, Cobbs, Wu and Chew teaches a device system of claim 39, wherein said delivery catheter comprises a plurality of openings in fluid communication with an interior volume of the inflatable bag.   Wu teaches an inflatable bag disposed along its entire length on a support catheter with a plurality of openings in fluid communication with an interior volume of the inflatable bag (see figure 3).

Regarding claim 80, the combination of Evans, Cobbs, Wu and Chew teaches a device system of claim 39, wherein the support structure and the inflatable bag are configured such that after deployment the 

Regarding claim 81, the combination of Evans, Cobbs, Wu and Chew teaches a device system of claim 39, wherein the support structure is configured to have a length such that the distal end of the support structure is positionable proximal to an opening in the inner layer through which the delivery catheter is positionable during deployment of the inflatable bag.  This limitation is directed towards an intended use recitation.  Evans clearly teaches the use of a scaffold within the lumen of a vessel and a separate inflatable bag on a delivery catheter which is placed outside the scaffold.  It is noted this is not a method claim and Evans in combination with Wu teaches the structure of Applicant and may be used in the particular manner disclosed by Applicant, in essence placed in a different vessel and instead of filling an aneurysm filling a false lumen.

Regarding claim 82, the combination of Evans, Cobbs, Wu and Chew teaches a device system of claim 56, wherein the support structure is configured to have a length such that the distal end of the support structure is positionable proximal to an opening in the inner layer through which the delivery catheter is positionable during deployment of the inflatable structure.  This limitation is directed towards an intended use recitation.  Evans clearly teaches the use of a scaffold within the lumen of a vessel and a separate inflatable structure on a delivery catheter which is placed outside the scaffold.  It is noted this is not a method claim and Evans in combination with Wu teaches the structure of Applicant and may be used in the particular manner disclosed by Applicant, in essence placed in a different vessel and instead of filling an aneurysm filling a false lumen.


Regarding claim 84, the combination of Evans, Cobbs, Wu and Chew teaches the device system of claim 39, further comprising an aortic balloon configured to be placed at or proximal to an entry point of a dissection during filling of the inflatable bag to block blood from entering the false lumen.  Evans teaches the support structure is balloon expandable [0018] and the support structure is configured to be placed at or proximal to an entry point, the balloon is as well.

Regarding claim 85, the combination of Evans, Cobb, Wu and Chew teaches a device system of claim 39, wherein the cut-out segment comprises at least one4821-9350-5235.1Application No.: 15/194,159Response to Office Action dated September 8, 2020Docket No.: 109167-0408 Page 7cut-out space in the delivery catheter configured to weaken the cut-out segment of the delivery catheter for the breaking and the detachment (see figure 7 of Chew).  The combination of references teaches the cut-out space is in the delivery catheter as to leave the inflatable bag in place.  Evans teaches a detachable arrangement [0030] wherein the expandable structure is detachable from the delivery catheter.  Evans specifically teaches using a valve to permit detachment [0050].

Regarding claim 86, the combination of Evans, Cobb, Wu and Chew teaches a device system of claim 85, wherein the at least one cut-out space comprises two or more cut-out spaces, the two or more cut-out spaces located along a periphery of the delivery catheter and configured to weaken the delivery catheter for the breaking and the detachment.  As shown in figure 7 of Chew, the cut out space defined by (84) comprises at least two cut out spaces to correspond to the side profile of figure 7. Figure 7 depicts enough cut out segments to correspond to an axially symmetric cut out segment.  Applicant depicts a plurality of segments all in the same axial section.  It is noted Chew discloses the claimed invention except for the cut out segments not being connected (as shown in Applicant’s figure 9 although this is not claimed).  It would have been an obvious matter of design choice to make the cuts 

Regarding claim 87, the combination of Evans, Cobb, Wu, and Chew teaches a device system of claim 39, wherein the cut-out segment is located on the delivery catheter adjacent to the inflatable bag.  Evans explicitly teaches “the expandable structure may be initially attached at a distal end of a delivery catheter and the lumen of the delivery catheter used only for delivering the expansion medium to the expandable structure. The expandable structure will be detachable from the delivery catheter after it has been filled and will usually include a self-sealing valve or other attachment port which closes and retains the expansion medium within the structure after detachment of the delivery catheter [0030]”.  

Regarding claim 88, the combination of Evans, Cobb, Wu, and Chew teaches a device system of claim 85, wherein the cut-out segment further comprises at-6- 4845-0687-4847.3Atty. Dkt. No. 109167-0408least one of a guidewire lumen or a fill lumen in a same cross section as the at least one cut-out space.  Evans explicitly teaches “the expandable structure may be initially attached at a distal end of a delivery catheter and the lumen of the delivery catheter used only for delivering the expansion medium to the expandable structure. The expandable structure will be detachable from the delivery catheter after it has been filled and will usually include a self-sealing 

Regarding claim 89, the combination of Evans, Cobb, Wu, and Chew teaches a device system of claim 86, wherein the two or more cut-out spaces surrounding the at least one of a guidewire lumen or a fill lumen.  Evans explicitly teaches “the expandable structure may be initially attached at a distal end of a delivery catheter and the lumen of the delivery catheter used only for delivering the expansion medium to the expandable structure. The expandable structure will be detachable from the delivery catheter after it has been filled and will usually include a self-sealing valve or other attachment port which closes and retains the expansion medium within the structure after detachment of the delivery catheter [0030]”.   The two or more cut out spaces are taught by the combination of Wu and Chew in claim 86.  The combination of references results in the cut out being located in the same plane as the lumen disclosed by Evans.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 46 and 48-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans US 2007/0150041 in view of Wu US 2005/0033225 in view of Cobbs US 2011/0264098 and in view of Chew US 2007/0100424 as applied to claim 39 above, and further in view of Kim US 2007/0055355.

Regarding claim 46, the combination of Evans, Cobbs, Wu and Chew teaches a device system of claim 39, however fails to teach further comprising an inflation medium for inflating the inflatable bag comprising a polymer or monomer that crosslinks after injection.  
 	Kim also teaches a known device using a stent and balloon member wherein the balloon member is filled with a crosslinkable material after injection [0007 and 0037].
 	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Evans to include an inflation medium comprising a monomer that crosslinks after injection, as to provide structure to the system [0007].

Regarding claim 48, the combination of Evans, Cobbs, Wu, and Chew teaches a device system of claim 39, however fails to teach further comprising an inflation medium for inflating the inflatable bag comprising a contrast agent.  
 	Kim also teaches a known device using a stent and balloon wherein the inflation medium comprises a contrast agent [0042].
 	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Evans to include an inflation medium comprising a contrast agent as this permits visualization and the surgeon to ensure proper placement.


 	Kim also teaches a known device using a stent and balloon wherein the inflation medium comprises a hydrogel [0042].
 	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Evans include an inflation medium comprising a hydrogel prevents further dilation of a vessel [0005].

Regarding claim 50, the combination of Evans, Cobbs, Wu, and Chew teaches a device system of claim 39, however fails to teach wherein the inflatable bag comprises an embolization agent.  
 	Kim also teaches a known device using a stent and balloon wherein the inflation medium comprises a filler to cause embolization [0005].
 	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Evans include an inflation medium comprising a filler comprising an embolization agent as it prevents further dilation of a vessel [0005], It is noted the clotting off disclosed by Kim is embolization.

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans US 2007/0150041, in view of Wu US 2005/0033225, Cobbs US 2011/0264098, Chew US 2007/0100424, and in view of Kim US 2007/0055355 as applied to claim 39 above, and further in view of Rosenbluth US 2003/0014075.


 	Rosenbluth also teaches a known vascular injury device wherein an expansile polymeric material is used wherein the polymeric material comprises polyethylene glycol [0066].
 	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the polymer of Evans, Wu and Kim to comprise polyethylene glycol as Rosenbluth teaches using solid pellets or particles suspended in polyethylene glycol as this facilitates delivery into the body [0066].

Response to Arguments
Applicant’s arguments with respect to claims 39, 41-42, 44, 46-50, 52, 56, 74, 76-77, 79-82, 84-89 have been considered but are not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Evans clearly teaches the desirability of disconnecting the catheter and expandable member.  “The expandable structure may be initially attached at a distal end of a delivery catheter and the lumen of the delivery catheter used only for delivering the expansion medium to the expandable structure. The expandable structure will be detachable from the delivery catheter after it has been filled and will usually include a self-sealing valve or other attachment port which closes and retains the expansion medium within the structure after detachment of the delivery catheter [0030]”.   On page 10 Applicant argues that the breakable (frangible) connection of Chew is for a different use.  This is not persuasive as it is directed towards the same problem, breaking a connection in a catheter.  
Applicant further attacks references individually bottom at page 10 changing the location of the frangible connection.  Evans teaches the location of the detachment thus these arguments are not persuasive.  The 103 is to merely change the means for detaching the expandable structure.  
Applicant argues that the combination as “Chew requires mechanisms to be incorporated in the catheter itself in order to function”.  This argument is not persuasive as the combination is merely changing the detaching means of Evans to instead be a frangible connection, another known detaching mechanism.  
Applicant argues on page 12 the location of the detachment region of the rings, however this is moot as the rejection is to change the type of detachment of Evans where Evans teaches detaching the expandable structure from the catheter.  This same argument is presented on page 13.  
On page 13 Applicant argues the rings of Chew do not have a lumen, however the rejection is Evans later in view of Chew.  Evans teaches a lumen, see above.  

Conclusion 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 7am-4:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/13/2021